UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 04-7534



KEVIN T. JOHNSON,

                                                 Plaintiff - Appellant,

             versus


R. WHITE, Senior Counselor; SERGEANT SKINNER;
OFFICER TAYLOR; EDDIE L. PEARSON, Warden of
Sussex II State Prison; GENE JOHNSON, Director
of Department of Corrections,

                                                Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Robert E. Payne, District
Judge. (CA-03-919-3)


Submitted:    January 27, 2005               Decided:   February 4, 2005


Before LUTTIG and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kevin T. Johnson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Kevin T. Johnson appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.    We have reviewed

the record and find no reversible error. Accordingly, we affirm on

the reasoning of the district court.    See Johnson v. White, No. CA-

03-919-3 (E.D. Va. Aug. 19, 2004).     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                            AFFIRMED




                              - 2 -